Appeal from a judgment (denominated order) of Supreme Court, Cayuga County (Corning, J.), entered November 28, 2001, which dismissed the petition seeking a writ of habeas corpus.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly dismissed the petition seeking a writ of habeas corpus. Petitioner commenced this special proceeding by order to show cause and petition. The court directed petitioner to serve the Attorney General with the order to show cause and petition by regular mail before October 11, 2001. Although the affidavit of service of petitioner indicates that he served respondent on October 9, 2001 (see CPLR 7005), he failed to serve the Attorney General as directed by the court and required by CPLR 2214 (d). Present — Pigott, Jr., P.J., Green, Scudder, Gorski and Lawton, JJ.